Case: 11-15203    Date Filed: 09/11/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-15203
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:11-cr-00061-BAE-GRS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

THOMAS JEROME JOHNSON,

                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Georgia
                         _________________________

                               (September 11, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges

PER CURIAM:

      Solomon Amusan, appointed counsel for Thomas Jerome Johnson in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 11-15203    Date Filed: 09/11/2012   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Johnson’s conviction and

sentence are AFFIRMED.




                                         2